Exhibit 10.3

EXECUTION COPY

EMPLOYEE MATTERS AGREEMENT

By and Between

XEROX CORPORATION

and

CONDUENT INCORPORATED

Dated as of December 30, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    Definitions    SECTION 1.01.  

Definitions

     1    ARTICLE II    General Principles    SECTION 2.01.  

Conduent Employees

     9    SECTION 2.02.  

Transferred Employees

     9    SECTION 2.03.  

Collectively Bargained Employees

     11    SECTION 2.04.  

Employee Liabilities Generally

     11    SECTION 2.05.  

Service Providers

     11    SECTION 2.06.  

Employee Benefits Generally

     12    SECTION 2.07.  

Payroll Services

     12    SECTION 2.08.  

Assumed Individual Agreements

     12    SECTION 2.09.  

No Change in Control

     13    SECTION 2.10.  

Non-Termination of Employment or Benefits

     13    SECTION 2.11.  

No Right to Continued Employment

     14    ARTICLE III    Annual Performance Incentive Plan; Incentive Awards   
SECTION 3.01.  

Conduent Annual Incentives

     14    SECTION 3.02.  

Annual Incentive Reimbursements

     14    SECTION 3.03.  

Separation Incentive Awards

     15    SECTION 3.04.  

No Transfer of Assets Pertaining to Incentive Awards

     15    ARTICLE IV    Service Credit    SECTION 4.01.  

Xerox Benefit Plans

     16    SECTION 4.02.  

Conduent Benefit Plans

     16   

 

i



--------------------------------------------------------------------------------

ARTICLE V    Certain Welfare Benefit Plan Matters    SECTION 5.01.  

Participation in Welfare Plans

     16    SECTION 5.02.  

Allocation of Welfare Benefit Claims

     17    SECTION 5.03.  

Workers’ Compensation Claims

     18    SECTION 5.04.  

COBRA

     18    SECTION 5.05.  

Health Savings and Flexible Spending Accounts

     19    SECTION 5.06.  

HSA Premium Contribution Reimbursements

     20    SECTION 5.07.  

No Transfer of Assets Pertaining to Welfare Plans

     20    ARTICLE VI    Defined Benefit Pension Plans    SECTION 6.01.  

Xerox Defined Benefit Pension Plan

     20    SECTION 6.02.  

Bridge to Early Retirement

     21    SECTION 6.03.  

Miscellaneous

     21    SECTION 6.04.  

Xerox UK Pension Plan

     21    SECTION 6.05.  

No Distributions

     21    SECTION 6.06.  

Tax Reporting

     21    SECTION 6.07.  

No Transfer of Assets Pertaining to Pension Plans

     22    ARTICLE VII    Defined Contribution Plans    SECTION 7.01.  

Conduent 401(k) Plan

     22    SECTION 7.02.  

401(k) Rollover

     22    SECTION 7.03.  

Stock Considerations

     23    SECTION 7.04.  

Defined Contribution Plans

     23    SECTION 7.05.  

Employer Contributions

     24    SECTION 7.06.  

Cooperation

     25    SECTION 7.07.  

No Distributions

     25    SECTION 7.08.  

No Transfer of Assets Pertaining to Defined Contribution Plans

     25    SECTION 7.09.  

Limitation of Liability

     25    ARTICLE VIII    Nonqualified Deferred Compensation    SECTION 8.01.  

Xerox Nonqualified Deferred Compensation Plans

     25    SECTION 8.02.  

Conduent Nonqualified Deferred Compensation Plans

     26    SECTION 8.03.  

Cooperation

     26    SECTION 8.04.  

No Distributions

     26   

 

ii



--------------------------------------------------------------------------------

SECTION 8.05.  

No Transfer of Assets Pertaining to Nonqualified Deferred Compensation Plans

     26    SECTION 8.06.  

Limitation of Liability

     27    ARTICLE IX    Xerox Equity Compensation Awards    SECTION 9.01.  

Adoption of the Conduent Equity Incentive Plan

     27    SECTION 9.02.  

Treatment of Outstanding Awards

     27    SECTION 9.03.  

Employer Tax Obligations; Tax Deductions

     29    SECTION 9.04.  

Compliance with Applicable Law

     29    SECTION 9.05.  

Equity Award Administration

     29    ARTICLE X    Cooperation; Production of Witnesses; Compensation
Deductions    SECTION 10.01.  

Cooperation

     29    SECTION 10.02.  

Production of Witnesses; Records

     30    SECTION 10.03.  

Compensation Deductions

     30    ARTICLE XI    Termination    SECTION 11.01.  

Termination

     31    SECTION 11.02.  

Effect of Termination

     31    ARTICLE XII    Indemnification    SECTION 12.01.  

Incorporation of Indemnification Provisions of Separation Agreement

     31    ARTICLE XIII    Further Assurances and Additional Covenants   
SECTION 13.01.  

Further Assurances

     31   

 

iii



--------------------------------------------------------------------------------

ARTICLE XIV    Miscellaneous    SECTION 14.01.  

Data Privacy

     31    SECTION 14.02.  

Section 409A

     32    SECTION 14.03.  

Confidentiality

     32    SECTION 14.04.  

Counterparts; Entire Agreement; Corporate Power

     32    SECTION 14.05.  

Governing Law; Jurisdiction

     32    SECTION 14.06.  

Assignability

     32    SECTION 14.07.  

No Third-Party Beneficiaries

     32    SECTION 14.08.  

Employment Tax Reporting Responsibility

     32    SECTION 14.09.  

Notices

     33    SECTION 14.10.  

Severability

     34    SECTION 14.11.  

Headings

     34    SECTION 14.12.  

Survival of Covenants

     34    SECTION 14.13.  

Waivers of Default

     34    SECTION 14.14.  

Specific Performance

     34    SECTION 14.15.  

Amendments

     35    SECTION 14.16.  

Interpretation

     35   

 

SCHEDULE 1.01(a): Delayed Inactive Transferred to Conduent Employees

     S-1   

SCHEDULE 1.01(b): Delayed Active Transferred to Conduent Employees

     S-2   

SCHEDULE 1.01(c): Delayed Inactive Transferred to Xerox Employees

     S-3   

SCHEDULE 1.01(d): Delayed Active Transferred to Xerox Employees

     S-4   

SCHEDULE 1.01(e): Local Agreements

     S-5   

SCHEDULE 2.08: Certain Individual Agreements

     S-6   

SCHEDULE 6.03: Miscellaneous

     S-7   

 

iv



--------------------------------------------------------------------------------

EMPLOYEE MATTERS AGREEMENT (this “Agreement”), dated as of December 30, 2016, by
and between XEROX CORPORATION, a New York corporation (“Xerox”), and CONDUENT
INCORPORATED, a New York corporation, and a wholly owned subsidiary of Xerox
(“Conduent”, and together with Xerox, the “Parties”).

R E C I T A L S

WHEREAS the Parties are entering into the Separation and Distribution Agreement
(the “Separation Agreement”) concurrently herewith, pursuant to which Xerox
intends to distribute its entire interest in its wholly owned Subsidiary,
Conduent, by way of a dividend of stock to be made to holders of shares of Xerox
Common Stock; and

WHEREAS the Parties wish to set forth their agreements as to certain matters
regarding employment, compensation, employee benefits and arrangements with
non-employee service providers.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties, intending to be legally
bound, hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Definitions. For purposes of this Agreement, the following terms
shall have the following meanings. All capitalized terms used but not defined
herein shall have the meanings assigned to them in the Separation Agreement
unless otherwise indicated.

“Ancillary Agreements” shall have the meaning set forth in the Separation
Agreement.

“APIP” shall have the meaning set forth in Section 3.01.

“Applicable Exchange” shall mean the New York Stock Exchange, or such other
securities exchange as may, at the applicable time, be the principal market for
the Xerox Common Stock or the Conduent Common Stock, as the case may be.

“Asset” shall have the meaning set forth in the Separation Agreement.

“Benefit Plan” shall mean any plan, program, policy, agreement, arrangement or
understanding that is an employment, consulting, deferred compensation,
executive compensation, incentive bonus or other bonus, employee pension, profit
sharing, savings, retirement, supplemental retirement, stock option, performance
share,

 

1



--------------------------------------------------------------------------------

stock purchase, stock appreciation right, restricted stock, restricted stock
unit, deferred stock unit, other equity-based compensation, severance pay,
retention, change in control, salary continuation, life insurance, death
benefit, health, hospitalization, sick leave, vacation pay, workers’
compensation, disability or accident insurance or other employee benefit plan,
program, agreement or arrangement, including any “employee benefit plan” (as
defined in Section 3(3) of ERISA) (whether or not subject to ERISA).

“COBRA” shall mean the U.S. Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.

“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended.

“Collective Bargaining Agreement” shall mean each collective bargaining, works
council or other labor union contract or labor arrangement (including any
national, sector or local collective bargaining agreement).

“Conduent” shall have the meaning set forth in the preamble.

“Conduent 401(k) Plan” shall have the meaning set forth in Section 7.01.

“Conduent Benefit Plan” shall mean any Benefit Plan sponsored, maintained or,
unless such Benefit Plan is sponsored or maintained by a member of the Xerox
Group, contributed to by any member of the Conduent Group.

“Conduent Common Stock” shall have the meaning set forth in the Separation
Agreement.

“Conduent DC Plan” shall have the meaning set forth in Section 7.04.

“Conduent Employee” shall mean (a) each individual employed by a member of the
Conduent Group as of immediately prior to the Distribution, including any
individual who is not actively at work due to a leave of absence (including
vacation, holiday, illness, injury, short-term disability or long-term
disability) from which such employee is permitted to return to active employment
in accordance with the Conduent Group’s personnel policies, as in effect from
time to time, or applicable Law and (b) each individual who becomes an active
employee of a member of the Conduent Group following the Distribution; provided
that, except as otherwise expressly provided herein, “Conduent Employees” shall
(i) include Delayed Transferred to Conduent Employees who transfer to or accept
an offer of employment from a member of the Conduent Group as described in
Section 2.02(b) and (ii) exclude Delayed Transferred to Xerox Employees who
transfer to or accept an offer of employment from a member of the Xerox Group as
described in Section 2.02(c).

“Conduent Equity Award Conversion Ratio” shall mean the quotient obtained by
dividing (a) the Xerox Pre-Distribution Stock Value by (b) the Conduent
Post-Distribution Stock Value.

“Conduent Group” shall have the meaning set forth in the Separation Agreement.

 

2



--------------------------------------------------------------------------------

“Conduent Health Savings Account” shall mean each health savings account under a
Conduent Benefit Plan that is a health savings account plan.

“Conduent HSA Premium Contribution” shall have the meaning set forth in
Section 5.05.

“Conduent Indemnitees” shall have the meaning set forth in the Separation
Agreement.

“Conduent Nonqualified Deferred Compensation Plan” shall mean each nonqualified
Conduent Benefit Plan that provides employees or non-employee directors an
opportunity to defer compensation, excluding any Conduent DC Plan or Conduent
Benefit Plan that provides defined benefit pension benefits.

“Conduent Option” shall have the meaning set forth in Section 9.02(a).

“Conduent RSU” shall have the meaning set forth in Section 9.02(b).

“Conduent Post-Distribution Stock Value” shall mean the volume weighted average
price of Conduent Common Stock trading on the Applicable Exchange on the first
Trading Day immediately following the Distribution Date, as reported by The Wall
Street Journal or, if not reported therein, in another authoritative source
selected by Xerox in its sole discretion.

“Conduent Reimbursement Bonuses” shall have the meaning set forth in
Section 3.02(b).

“Conduent Savings Plan” shall mean the Xerox Business Services Savings Plan, as
amended from time to time.

“Conduent Welfare Plan” shall mean each Conduent Benefit Plan that is a Welfare
Plan.

“Conduent Workers’ Compensation Plan” shall have the meaning set forth in
Section 5.03.

“Consent” shall have the meaning set forth in the Separation Agreement.

“Delayed Transferred to Conduent Employee” shall mean each individual who (a)(i)
is not actively at work as of immediately prior to the Distribution due to a
leave of absence as a result of a short-term or long-term disability from which
such individual is permitted to return to active employment in accordance with
the Xerox Group’s personnel policies, as in effect from time to time, or
applicable Law, (ii) was employed primarily in the United States by a member of
the Xerox Group as of immediately prior to the commencement of such leave and
(iii) has been selected by Xerox prior to the date hereof, in its sole
discretion in connection with the Spin-Off, to be

 

3



--------------------------------------------------------------------------------

transferred to a member of the Conduent Group upon such individual’s return to
active employment, or (b) is actively at work as of immediately prior to the
Distribution and has been selected by Xerox prior to the date hereof, in its
sole discretion in connection with the Spin-Off, to be transferred to a member
of the Conduent Group following the Distribution. Schedule 1.01(a) sets forth a
list of each Delayed Transferred to Conduent Employee described in clause (a) of
the preceding sentence, and Schedule 1.01(b) sets forth a list of each Delayed
Transferred to Conduent Employee described in clause (b) of the preceding
sentence, in each case as of the date hereof. Xerox shall update
Schedules 1.01(a) and 1.01(b) as soon as reasonably practicable following the
date hereof so that they are accurate as of immediately prior to the
Distribution. In addition, the Parties may update Schedule 1.01(b) following the
date hereof by mutual agreement in writing.

“Delayed Transferred to Xerox Employees” shall mean each individual who
(a)(i) is not actively at work as of immediately prior to the Distribution due
to a leave of absence as a result of a short-term or long-term disability from
which such individual is permitted to return to active employment in accordance
with the Conduent Group’s personnel policies, as in effect from time to time, or
applicable Law, (ii) was employed primarily in the United States by a member of
the Conduent Group as of immediately prior to the commencement of such leave and
(iii) has been selected by Xerox prior to the date hereof, in its sole
discretion in connection with the Spin-Off, to be transferred to a member of the
Xerox Group upon such individual’s return to active employment, or (b) is
actively at work as of immediately prior to the Distribution and has been
selected by Xerox prior to the date hereof, in its sole discretion in connection
with the Spin-Off, to be transferred to a member of the Xerox Group following
the Distribution. Schedule 1.01(c) sets forth a list of each Delayed Transferred
to Xerox Employee described in clause (a) of the preceding sentence, and
Schedule 1.01(d) sets forth a list of each Delayed Transferred to Xerox Employee
described in clause (b) of the preceding sentence, in each case as of the date
hereof. Xerox shall update Schedules 1.01(c) and 1.01(d) as soon as reasonably
practicable following the date hereof so that they are accurate as of
immediately prior to the Distribution. In addition, the Parties may update
Schedule 1.01(d) following the date hereof by mutual agreement in writing.

“Distribution” shall have the meaning set forth in the Separation Agreement.

“Distribution Date” shall have the meaning set forth in the Separation
Agreement.

“Employing Party” shall have the meaning set forth in Section 10.03.

“Employment Taxes” shall mean all fees, Taxes, social insurance payments or
similar contributions to a fund of a Governmental Authority with respect to
wages or other compensation of an employee or other service provider.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

4



--------------------------------------------------------------------------------

“Final Determination” shall have the meaning set forth in the TMA.

“Former Conduent Employee” shall mean each individual who is a former employee
as of immediately prior to the Distribution and who was employed by a member of
the Conduent Group as of immediately prior to his or her employment termination.

“Former Xerox Employee” shall mean each individual who is a former employee as
of immediately prior to the Distribution and who was employed by a member of the
Xerox Group as of immediately prior to his or her employment termination.

“Governmental Authority” shall have the meaning set forth in the Separation
Agreement.

“Individual Agreement” shall mean any individual employment contract or other
similar agreement that specifically pertains to any Conduent Employee, Former
Conduent Employee, Xerox Employee or Former Xerox Employee.

“Information” shall have the meaning set forth in the Separation Agreement.

“Law” shall have the meaning set forth in the Separation Agreement.

“Liabilities” shall have the meaning set forth in the Separation Agreement. For
the avoidance of doubt, for purposes of this Agreement, “Liabilities” shall
include liabilities relating to employment litigation and the employer-paid
portion of any employment and payroll taxes.

“Non-U.S. Conduent Employee” shall mean a Conduent Employee who works primarily
outside of the United States.

“RIGP” shall have the meaning set forth in Section 6.01.

“Service Provider” shall mean any Person providing services for another Person,
whether as an independent contractor or other similar role (other than as an
employee), including, for the avoidance of doubt, any non-employee member of the
board of directors of Xerox.

“Specified Performance Factor” shall mean:

(a) In the case of Xerox Performance Shares relating to the performance period
beginning January 1, 2015 and ending December 31, 2017, (i) with respect to
two-thirds of the award, the actual level of achievement of all relevant
performance goals through December 31, 2016, as determined by the board of
directors of Xerox (or the appropriate committee thereof) as soon as reasonably
practicable following December 31, 2016, and (ii) with respect to the remaining
one-third of the award, the target level achievement of all relevant performance
goals;

 

5



--------------------------------------------------------------------------------

(b) In the case of Xerox Performance Shares relating to the performance period
beginning January 1, 2014 and ending December 31, 2016 or the performance period
beginning January 1, 2016 and ending December 31, 2016, the actual level of
achievement of all relevant performance goals through December 31, 2016, as
determined by the board of directors of Xerox (or the appropriate committee
thereof) as soon as reasonably practicable following December 31, 2016; and

(c) In the case of Xerox Performance Shares relating to the performance period
beginning January 1, 2013 and ending December 31, 2015, the actual level of
achievement of all relevant performance goals, as determined by the board of
directors of Xerox (or the appropriate committee thereof) prior to the date
hereof.

“Spin-Off” shall have the meaning set forth in the Separation Agreement.

“Subsidiary” shall have the meaning set forth in the Separation Agreement.

“Tax Authority” shall have the meaning set forth in the TMA.

“Tax Benefit” shall have the meaning set forth in the TMA.

“Tax Rate” shall have the meaning set forth in Section 10.03.

“Tax Return” shall have the meaning set forth in the TMA.

“Taxes” shall have the meaning set forth in the TMA.

“TMA” shall have the meaning set forth in the Separation Agreement.

“Trading Day” shall mean the period of time during any given calendar day,
commencing with the determination of the opening price on the Applicable
Exchange and ending with the determination of the closing price on the
Applicable Exchange.

“Transfer Time” shall mean, (i) with respect to each Transferred to Xerox
Employee or Delayed Transferred to Xerox Employee, the time at which such
individual commences employment with a member of the Xerox Group and (ii) with
respect to each Transferred to Conduent Employee or Delayed Transferred to
Conduent Employee, the time at which such individual commences employment with a
member of the Conduent Group.

“Transferred to Conduent Employee” shall have the meaning set forth in
Section 2.02(a).

 

6



--------------------------------------------------------------------------------

“Transferred to Xerox Employee” shall have the meaning set forth in
Section 2.02(a).

“TSA” shall have the meaning set forth in the Separation Agreement.

“UK DC Plan” shall mean the UK pension scheme governed by the UK DC Plan Local
Agreement.

“UK DC Plan Local Agreement” shall have the meaning set forth in
Schedule 1.01(e).

“Welfare Plan” shall mean each Benefit Plan that provides life insurance, health
care, dental care, accidental death and dismemberment insurance, disability,
severance, vacation, flexible spending accounts or other group welfare or fringe
benefits.

“Workers’ Compensation Event” shall have the meaning set forth in Section 5.03.

“Xerox” shall have the meaning set forth in the preamble.

“Xerox 401(k) Plan” shall have the meaning set forth in Section 7.02.

“Xerox Benefit Plan” shall mean any Benefit Plan sponsored, maintained or,
unless such Benefit Plan is sponsored or maintained by a member of the Conduent
Group, contributed to by any member of the Xerox Group.

“Xerox Common Stock” shall have the meaning set forth in the Separation
Agreement.

“Xerox DB Pension Plans” shall have the meaning set forth in Section 6.01.

“Xerox DC Plan” shall have the meaning set forth in Section 7.04(b).

“Xerox Employee” shall mean (a) each individual employed by a member of the
Xerox Group as of immediately prior to the Distribution, including any
individual who is not actively at work due to a leave of absence (including
vacation, holiday, illness, injury, short-term disability or long-term
disability) from which such employee is permitted to return to active employment
in accordance with the Xerox Group’s personnel policies, as in effect from time
to time, or applicable Law and (b) each individual who becomes an active
employee of a member of the Xerox Group following the Distribution; provided
that, except as otherwise set forth herein, “Xerox Employees” shall (i) include
Delayed Transferred to Xerox Employees who transfer to or accept an offer of
employment from a member of the Xerox Group as described in Section 2.02(c) and
(ii) exclude Delayed Transferred to Conduent Employees who transfer to or accept
an offer of employment from a member of the Conduent as described in
Section 2.02(b).

“Xerox ESOP” shall mean the Xerox Corporation Employee Stock Ownership Plan, as
amended from time to time.

 

7



--------------------------------------------------------------------------------

“Xerox Equity Awards” shall mean Xerox Options, Xerox RSUs and Xerox Performance
Shares.

“Xerox Flexible Spending Account” shall mean each Xerox Benefit Plan that is a
flexible spending arrangement under a cafeteria plan qualifying under
Section 125 of the Code.

“Xerox Group” shall have the meaning set forth in the Separation Agreement.

“Xerox Health Savings Account” shall mean each health savings account under a
Xerox Benefit Plan that is a health savings account plan.

“Xerox HSA Premium Contribution” shall have the meaning set forth in
Section 5.05.

“Xerox Indemnitee” shall have the meaning set forth in the Separation Agreement.

“Xerox Nonqualified Deferred Compensation Plan” shall mean Xerox’s 2004 Equity
Compensation Plan for Non-Employee Directors, Xerox’s Deferred Compensation Plan
for Directors, Xerox’s Deferred Compensation Plan for Executives, each as
amended and restated, and any other nonqualified Xerox Benefit Plan that
provides employees or non-employee directors an opportunity to defer
compensation, excluding any Xerox DB Pension Plan or Xerox DC Plan.

“Xerox Option” shall mean each award of an option to purchase shares of Xerox
Common Stock, whether granted pursuant to an equity-based incentive compensation
plan or otherwise.

“Xerox Performance Shares” shall mean each award of performance shares payable
in whole or in part in shares of Xerox Common Stock, or the value of which is
determined with reference to the value of shares of Xerox Common Stock, whether
granted pursuant to an equity-based incentive compensation plan or otherwise.

“Xerox Pre-Distribution Stock Value” shall mean the closing per share price of
Xerox Common Stock trading “regular way with due bills” on the Applicable
Exchange on the Distribution Date, or, if such date is not a Trading Day, on the
last Trading Day preceding the Distribution Date, as reported by The Wall Street
Journal or, if not reported therein, in another authoritative source selected by
Xerox in its sole discretion.

“Xerox Reimbursement Bonuses” shall have the meaning set forth in
Section 3.02(a).

“Xerox RSU” shall mean each award of restricted stock units payable in whole or
in part in shares of Xerox Common Stock, or the value of which is determined
with reference to the value of shares of Xerox Common Stock, whether granted
pursuant to an equity-based incentive compensation plan or otherwise, but
excluding any deferred stock units granted to non-employee directors under a
Xerox Nonqualified Deferred Compensation Plan.

 

8



--------------------------------------------------------------------------------

“Xerox Savings Plan” shall mean the Xerox Corporation Savings Plan, as amended
from time to time.

“Xerox Supplemental Savings Plan” shall mean the Xerox Corporation Supplemental
Savings Plan, as amended from time to time.

“Xerox UK Pension Plan” shall mean the Xerox Benefit Plan that is a defined
benefit pension plan maintained for the benefit of employees in the United
Kingdom.

“Xerox Welfare Plan” shall mean each Xerox Benefit Plan that is a Welfare Plan.

“Xerox Workers’ Compensation Plan” shall have the meaning set forth in
Section 5.03.

ARTICLE II

General Principles

SECTION 2.01. Conduent Employees. All Conduent Employees as of immediately prior
to the Distribution shall continue to be employees of the Conduent Group
immediately following the Distribution.

SECTION 2.02. Transferred Employees. (a) Prior to the Distribution Date, the
Parties shall, and shall cause their Subsidiaries to, use reasonable best
efforts to (i) transfer or cause to be transferred (whether automatically
pursuant to applicable Law or pursuant to an offer of employment) from a member
of the Xerox Group to a member of the Conduent Group the employment of each
individual who has been selected by Xerox prior to the date hereof, in its sole
discretion in connection with the Spin-Off, to be so transferred (each such
employee, a “Transferred to Conduent Employee”) and (ii) transfer or cause to be
transferred (whether automatically pursuant to applicable Law or pursuant to an
offer of employment) from a member of the Conduent Group to a member of the
Xerox Group the employment of each individual who has been selected by Xerox
prior to the date hereof, in its sole discretion in connection with the
Spin-Off, to be so transferred (each such employee, a “Transferred to Xerox
Employee”).

(b) Delayed Transferred to Conduent Employees. (i) Except as otherwise required
by applicable Law, following the Distribution, the Parties shall, and shall
cause their Subsidiaries to, use reasonable best efforts to transfer or cause to
be transferred (whether automatically pursuant to applicable Law or

 

9



--------------------------------------------------------------------------------

pursuant to an offer of employment) from a member of the Xerox Group to a member
of the Conduent Group the employment of each Delayed Transferred to Conduent
Employee set forth on Schedule 1.01(a) who returns to active employment as
permitted by, and in accordance with, the Xerox Group’s personnel policies, as
in effect from time to time, or applicable Law, under terms and conditions of
employment that are substantially similar in the aggregate to those provided to
such individual as of immediately prior to such individual’s leave of absence
and each Delayed Transferred to Conduent Employee set forth on Schedule 1.01(b)
under terms and conditions of employment that are substantially similar in the
aggregate to those provided to such individual as of immediately prior to such
transfer.

(ii) Except as otherwise expressly provided in this Agreement or in the TSA,
effective as of the date of the commencement of a Delayed Transferred to
Conduent Employee’s employment with a member of the Conduent Group in accordance
with this Section 2.02(b), or such other time as may be agreed in writing by the
Parties, the members of the Conduent Group shall assume all Liabilities
outstanding as of the date of such transfer of the type or nature that would
have been assumed or retained by such members of the Conduent Group had such
Delayed Transferred to Conduent Employee been employed by a member of the
Conduent Group as of the Distribution Date.

(c) Delayed Transferred to Xerox Employees. (i) Except as otherwise required by
applicable Law, following the Distribution, the Parties shall, and shall cause
their Subsidiaries to, use reasonable best efforts to transfer or cause to be
transferred (whether automatically pursuant to applicable Law or pursuant to an
offer of employment) from a member of the Conduent Group to a member of the
Xerox Group the employment of each Delayed Transferred to Xerox Employee set
forth on Schedule 1.01(c) who returns to active employment as permitted by, and
in accordance with, the Conduent Group’s personnel policies, as in effect from
time to time, or applicable Law, under terms and conditions of employment that
are substantially similar in the aggregate to those provided to such individual
as of immediately prior to such individual’s leave of absence and each Delayed
Transferred to Xerox Employee set forth on Schedule 1.01(d) under terms and
conditions of employment that are substantially similar in the aggregate to
those provided to such individual as of immediately prior to such transfer.

(ii) Except as otherwise expressly provided in this Agreement or in the TSA,
effective as of the date of the commencement of a Delayed Transferred to Xerox
Employee’s employment with a member of the Xerox Group in accordance with this
Section 2.02(c) or such other time as may be agreed in writing by the Parties,
the members of the Xerox Group shall assume all Liabilities outstanding as of
the date of such transfer of the type or nature that would have been assumed or
retained by such members of the Xerox Group had such Delayed Transferred to
Xerox Employee been employed by a member of the Xerox Group as of the
Distribution Date.

 

10



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, nothing in this Section 2.02 shall be
interpreted as requiring either Party nor any member of their respective Groups
to provide any Transferred to Conduent Employee, Delayed Transferred to Conduent
Employee, Transferred to Xerox Employee or Delayed Transferred to Xerox Employee
with any additional compensation or benefits or to pay any consideration or
grant any concession in order to effectuate the transfers described herein.

SECTION 2.03. Collectively Bargained Employees. Conduent hereby assumes all
Liabilities arising under each Collective Bargaining Agreement with respect to
Non-U.S. Conduent Employees, and shall cause the appropriate member of the
Conduent Group to, join any industrial, employer, national or similar
association or federation to the extent necessary for such Collective Bargaining
Agreement to continue to apply following the Distribution Date.

SECTION 2.04. Employee Liabilities Generally. Except as otherwise expressly
provided in this Agreement, (a) the members of the Conduent Group hereby assume
or retain, and shall be responsible for paying, performing, fulfilling and
discharging in accordance with their respective terms, all actual or potential
employee-related Liabilities relating to individuals who were or are employed by
a member of the Conduent Group to the extent incurred with respect to periods
during which such individuals were or are so employed by such member of the
Conduent Group, whether arising prior to, on or following the Distribution (and
regardless of whether such employees are or were employed by a member of the
Xerox Group during other periods), and (b) the members of the Xerox Group hereby
assume or retain, and shall be responsible for paying, performing, fulfilling
and discharging in accordance with their respective terms, all actual or
potential employee-related Liabilities relating to individuals who were or are
employed by such member of the Xerox Group to the extent incurred with respect
to periods during which such individuals were or are so employed by a member of
the Xerox Group, whether arising prior to, on or following the Distribution (and
regardless of whether such employees are or were employed by a member of the
Conduent Group during other periods).

SECTION 2.05. Service Providers. Except as provided in Section 8.01 with respect
to nonqualified deferred compensation benefits provided to non-employee members
of the board of directors of Xerox or as otherwise expressly provided in this
Agreement, the provisions of this Agreement shall not apply to Service
Providers, and all actual or potential compensation and benefits-related
Liabilities relating to services provided by Service Providers to any member of
the Conduent Group or any member of the Xerox Group during any period, including
(i) Liabilities relating to the misclassification of any Person as a Service
Provider and not as an employee, (ii) Liabilities for Taxes (including any
Employment Taxes) with respect to services provided by any Service Provider and
(iii) any claims made by any Service Provider with respect to benefits under any
Benefit Plan, shall be allocated among the members of the Conduent Group and the
members of the Xerox Group in accordance with the cost center to which such
Service Provider’s services are or were charged and/or the method of allocating
the costs and expenses of such services as in effect as of the date hereof (or
as of the date of the termination of such Service Provider’s services, if
earlier).

 

11



--------------------------------------------------------------------------------

SECTION 2.06. Employee Benefits Generally. Except as otherwise expressly
provided in this Agreement or in the TSA, effective as of no later than the
Distribution Date, each Conduent Employee and each Former Conduent Employee (and
each of their respective dependents and beneficiaries) shall cease active
participation in the Xerox Benefit Plans, each member of the Conduent Group
shall cease to be a participating employer in the Xerox Benefit Plans and the
Conduent Employees shall commence participation or continue to participate in
the Conduent Benefit Plans in accordance with their terms as in effect from time
to time. Except as otherwise expressly provided in this Agreement or in the TSA,
effective as of no later than the Distribution Date, each Xerox Employee and
each Former Xerox Employee (and each of their respective dependents and
beneficiaries) shall cease active participation in the Conduent Benefit Plans,
each member of the Xerox Group shall cease to be a participating employer in the
Conduent Benefit Plans and the Xerox Employees shall commence participation or
continue to participate in the Xerox Benefit Plans in accordance with their
terms as in effect from time to time. Except as otherwise expressly provided in
this Agreement, (a) the members of the Conduent Group hereby assume or retain,
and shall be responsible for paying, performing, fulfilling and discharging in
accordance with their respective terms, all actual or potential Liabilities
arising out of or relating to the Conduent Benefit Plans, including, for the
avoidance of doubt, any such Liabilities relating to Xerox Employees or Former
Xerox Employees, and (b) the members of the Xerox Group hereby assume or retain,
and shall be responsible for paying, performing, fulfilling and discharging in
accordance with their respective terms, all actual or potential Liabilities
arising out of or relating to the Xerox Benefit Plans, including, for the
avoidance of doubt, any such Liabilities relating to Conduent Employees and
Former Conduent Employees.

SECTION 2.07. Payroll Services. Except as otherwise expressly provided in the
TSA, following the Distribution, (a) the members of the Conduent Group shall be
solely responsible for providing payroll services to the Conduent Employees and
Former Conduent Employees and for any Liabilities with respect to garnishments
of the salary and wages thereof and (b) the members of the Xerox Group shall be
solely responsible for providing payroll services to the Xerox Employees and
Former Xerox Employees and for any Liabilities with respect to garnishments of
the salary and wages thereof, in each case including any payroll period already
in progress as of immediately prior to the Distribution.

SECTION 2.08. Assumed Individual Agreements. (a) Effective as of the
Distribution Date, each change of control, employment, severance or other
Individual Agreement between a member of the Xerox Group, on the one hand, and a
Conduent Employee or Former Conduent Employee, on the other hand, including
those listed on Schedule 2.08, shall be assigned by the applicable member of the
Xerox Group to, and shall be assumed by, an appropriate member of the Conduent
Group, with such modifications as the applicable member of the Conduent Group
deems appropriate in its sole discretion, and thereafter Conduent shall, and
shall cause its Subsidiaries to, honor all obligations thereunder in accordance
with its terms, subject to the ability to amend, modify or terminate such
Individual Agreement in accordance with its terms.

 

12



--------------------------------------------------------------------------------

(b) Effective as of the Distribution Date, each change of control, employment,
severance or other Individual Agreement between a member of the Conduent Group,
on the one hand, and a Xerox Employee or Former Xerox Employee, on the other
hand, including those listed on Schedule 2.08, shall be assigned by the
applicable member of the Conduent Group to, and shall be assumed by, an
appropriate member of the Xerox Group, and thereafter Xerox shall, and shall
cause its Subsidiaries to, honor all obligations thereunder in accordance with
its terms, subject to the ability to amend, modify or terminate such Individual
Agreement in accordance with its terms.

(c) Each of the Parties shall, and shall cause the members of their respective
Groups to, use their respective reasonable best efforts to work together in an
effort to obtain any necessary Consents in order to complete the assignment and
assumption of Individual Agreements pursuant to this Section 2.08 and take all
actions necessary to amend or modify any Individual Agreements to obtain such
Consents; provided, however, that nothing in this Section 2.08 shall be
interpreted as requiring either Party nor any member of their respective Groups
to provide any individual with any additional compensation or benefits or
otherwise adjust the terms of any such Individual Agreement or to pay any
consideration or grant any concession in order to obtain any such Consent.

SECTION 2.09. No Change in Control. The Parties hereto agree that none of the
transactions contemplated by this Agreement, the Separation Agreement or any
Ancillary Agreement shall constitute a “change in control,” “change of control”
or similar term within the meaning of any Xerox Benefit Plan or Conduent Benefit
Plan.

SECTION 2.10. Non-Termination of Employment or Benefits. Except as otherwise
required by applicable Law or the express terms of any Individual Agreement,
neither this Agreement, the Separation Agreement nor any Ancillary Agreement
shall be construed to create any right, or to accelerate any entitlement, to any
compensation or benefit on the part of any Conduent Employee, Former Conduent
Employee, Xerox Employee or Former Xerox Employee. Without limiting the
generality of the foregoing, except as otherwise required by applicable Law or
the express terms of any Conduent Benefit Plan, Xerox Benefit Plan or Individual
Agreement, neither the Distribution, the transfers of employment contemplated by
Section 2.02 nor the assignment and assumption of Individual Agreements
contemplated by Section 2.08 shall cause any Conduent Employee or Xerox Employee
to be deemed to have any entitlement to any severance payments or benefits or
the commencement of any other benefits under any Conduent Benefit Plan, any
Xerox Benefit Plan or any Individual Agreement; provided, however, that any
Liabilities associated with any such transactions or such transfers shall be
allocated to the entity that employed such individual as of immediately prior to
the time such Liability is incurred.

 

13



--------------------------------------------------------------------------------

SECTION 2.11. No Right to Continued Employment. Nothing contained in this
Agreement shall confer any right to continued employment on any Conduent
Employee or Xerox Employee. Except as otherwise expressly provided in this
Agreement, this Agreement shall not limit the ability of any member of the
Conduent Group or any member of the Xerox Group to change the position,
compensation or benefits of any of its employees for performance-related,
business or any other reasons or require any such entity to continue the
employment of any such employee for any period of time; provided, however, that,
in the event of any such termination of employment or modification of the terms
and conditions of employment, any associated Liabilities shall be allocated to
the entity that employed such individual as of immediately prior to the time
such Liability is incurred.

ARTICLE III

Annual Performance Incentive Plan; Incentive Awards

SECTION 3.01. Conduent Annual Incentives. Subject to the Parties’ reimbursement
obligations described in Section 3.02, the members of the Conduent Group shall
be responsible for the payment of any annual bonus awards with respect to the
Annual Performance Incentive Plan (the “APIP”) to Conduent Employees (including
Transferred to Conduent Employees and Delayed Transferred to Conduent Employees
who have transferred prior to the end of the fiscal year in which the
Distribution occurs, without proration) and Former Conduent Employees, and the
members of the Xerox Group shall be responsible for the payment of any annual
bonus awards with respect to the APIP to Xerox Employees (including Transferred
to Xerox Employees and Delayed Transferred to Xerox Employees who have
transferred prior to the end of the fiscal year in which the Distribution
occurs, without proration) and Former Xerox Employees, in each case with respect
to the fiscal year in which the Distribution occurs and each fiscal year
thereafter; provided that, (i) in the case of Transferred to Conduent Employees
and Transferred to Xerox Employees, such payments shall be based on blended
annual performance incentive plan factors, determined based on the relative
portions of the applicable plan year in which each such individual was employed
by a member of the Conduent Group and a member of the Xerox Group, respectively,
(ii) in the case of Delayed Transferred to Conduent Employees and Delayed
Transferred to Xerox Employees, annual bonus awards with respect to the APIP for
the fiscal year in which the Distribution occurs (if any) shall be the
responsibility of the entity that employed such individual as of immediately
following the applicable Transfer Time, except as otherwise expressly provided
in the TSA, and (iii) Xerox shall be permitted in its sole discretion to
designate an alternative treatment of annual bonus awards with respect to the
APIP for the fiscal year in which the Distribution occurs (and allocation of
Liability with respect thereto) in the event the Distribution occurs following
December 31, 2016.

SECTION 3.02. Annual Incentive Reimbursements. (a) As soon as reasonably
practicable following the payment of one or more annual bonus awards with
respect to the APIP by a member of the Conduent Group to any Transferred to
Conduent Employees with respect to the fiscal year in which the Distribution
occurs (collectively,

 

14



--------------------------------------------------------------------------------

the “Xerox Reimbursement Bonuses”), Conduent shall provide Xerox with one or
more invoices, in each case denominated in U.S. dollars and including reasonable
substantiating documentation, that set forth the aggregate Liabilities incurred
by the members of the Conduent Group with respect to such payments (whether
relating to periods prior to or following the applicable Transfer Time, without
proration). Within 20 business days following the receipt by Xerox of each such
invoice, Xerox shall pay Conduent an amount in cash equal to the aggregate
amounts set forth thereon. In no event shall any member of the Xerox Group be
required to reimburse any member of the Conduent Group under this Agreement for
any costs for which the Conduent Group has otherwise been reimbursed or that are
charged directly to the members of the Xerox Group in the ordinary course of
business.

(b) As soon as reasonably practicable following the payment of one or more
annual bonus awards with respect to the APIP by a member of the Xerox Group to
any Transferred to Xerox Employees with respect to the fiscal year in which the
Distribution occurs (the “Conduent Reimbursement Bonuses”), Xerox shall provide
Conduent with one or more invoices, in each case denominated in U.S. dollars and
including reasonable substantiating documentation, that set forth the aggregate
Liabilities incurred by the members of the Xerox Group with respect to such
payments (whether relating to periods prior to or following the applicable
Transfer Time, without proration). Within 20 business days following the receipt
by Conduent of each such invoice, Conduent shall pay Xerox an amount in cash
equal to the aggregate amounts set forth thereon. In no event shall any member
of the Conduent Group be required to reimburse any member of the Xerox Group
under this Agreement for any costs for which the Xerox Group has otherwise been
reimbursed or that are charged directly to the members of the Conduent Group in
the ordinary course of business.

SECTION 3.03. Separation Incentive Awards. Effective as of immediately prior to
the Distribution, the members of the Conduent Group shall assume and shall be
solely responsible for all Liabilities with respect to any outstanding
cash-based “separation incentive awards” held by Conduent Employees and Former
Conduent Employees, and shall pay all such awards in accordance with and at the
times provided for under the applicable award agreement, subject to the ability
to amend, modify or terminate such agreements in accordance with their terms. In
the case of Delayed Transferred to Conduent Employees, the members of the
Conduent Group shall so assume any such outstanding awards as of the applicable
Transfer Time.

SECTION 3.04. No Transfer of Assets Pertaining to Incentive Awards. Except as
otherwise described in Section 3.02, nothing in this Agreement shall require any
member of the Conduent Group to reimburse or transfer assets or reserves to any
member of the Xerox Group with respect to the Conduent annual incentive bonuses
or cash-based separation incentive awards, and nothing in this Agreement shall
require any member of the Xerox Group to reimburse or transfer assets or
reserves to any member of the Conduent Group with respect to the Xerox annual
incentive bonuses or cash-based separation incentive awards.

 

15



--------------------------------------------------------------------------------

ARTICLE IV

Service Credit

SECTION 4.01. Xerox Benefit Plans. The members of the Xerox Group shall credit
any service accrued by Xerox Employees with, or recognized for benefit plan
purposes by, the members of the Conduent Group as of immediately prior to the
applicable Transfer Time for all purposes, including eligibility, vesting,
determining the amount of severance payments and benefits and determining the
number of vacation days to which each such employee shall be entitled following
the applicable Transfer Time, in each case to the same extent recognized by the
relevant members of the Conduent Group or the corresponding Conduent Benefit
Plan as of immediately prior to the applicable Transfer Time, except to the
extent such credit would result in a duplication of benefits for the same period
of service.

SECTION 4.02. Conduent Benefit Plans. The members of the Conduent Group shall
credit any service accrued by Conduent Employees with, or otherwise recognized
for benefit plan purposes by, the members of the Xerox Group as of immediately
prior to the applicable Transfer Time for all purposes, including eligibility,
vesting, determining the amount of severance payments and benefits and
determining the number of vacation days to which each such employee shall be
entitled following the applicable Transfer Time, in each case to the same extent
recognized by the relevant members of the Xerox Group or the corresponding Xerox
Benefit Plan as of immediately prior to the applicable Transfer Time, except to
the extent such credit would result in a duplication of benefits for the same
period of service. In addition, as of the applicable Transfer Time, the members
of the Conduent Group shall provide a one-time credit of 240 hours of sick time
to each Transferred to Conduent Employee and Delayed Transferred to Conduent
Employee.

ARTICLE V

Certain Welfare Benefit Plan Matters

SECTION 5.01. Participation in Welfare Plans. (a) Conduent shall cause the
Conduent Welfare Plans to (i) waive all limitations as to preexisting
conditions, exclusions, service conditions and waiting period limitations and
any evidence of insurability requirements applicable to any Transferred to
Conduent Employees or Delayed Transferred to Conduent Employees, other than such
limitations, exclusions, conditions and requirements that were in effect with
respect to such individuals as of the applicable Transfer Time under the
corresponding Xerox Welfare Plan, and (ii) honor any deductibles, out-of-pocket
maximums and co-payments incurred by any Transferred to Conduent Employees or
Delayed Transferred to Conduent Employees under the corresponding Xerox Welfare
Plan for purposes of satisfying the applicable deductibles, out-of-pocket
maximums or co-payments under the applicable Conduent Welfare Plan for the plan
year in which the applicable Transfer Time occurs.

 

16



--------------------------------------------------------------------------------

(b) Xerox shall cause the Xerox Welfare Plans to (i) waive all limitations as to
preexisting conditions, exclusions, service conditions and waiting period
limitations and any evidence of insurability requirements applicable to any
Transferred to Xerox Employees or Delayed Transferred to Xerox Employees, other
than such limitations, exclusions, conditions and requirements that were in
effect with respect to such individuals as of the applicable Transfer Time under
the corresponding Conduent Welfare Plan, and (ii) honor any deductibles,
out-of-pocket maximums and co-payments incurred by the Transferred to Xerox
Employees or Delayed Transferred to Xerox Employees under the corresponding
Conduent Welfare Plan for purposes of satisfying the applicable deductibles,
out-of-pocket maximums or co-payments under the applicable Xerox Welfare Plan
for the plan year in which the applicable Transfer Time occurs.

SECTION 5.02. Allocation of Welfare Benefit Claims. (a) Notwithstanding
Section 2.06, (i) the members of the Xerox Group shall retain Liability and
responsibility under and in accordance with the Xerox Welfare Plans for all
reimbursement claims (such as medical and dental claims) for expenses incurred
and for all non-reimbursement claims (such as life insurance claims) incurred by
Transferred to Conduent Employees and Delayed Transferred to Conduent Employees
(and their dependents and beneficiaries) prior to the applicable Transfer Time
and (ii) the members of the Conduent Group shall retain Liability and
responsibility under and in accordance with the Conduent Welfare Plans for all
reimbursement claims (such as medical and dental claims) for expenses incurred
and for all non-reimbursement claims (such as life insurance claims) incurred by
Transferred to Conduent Employees and Delayed Transferred to Conduent Employees
(and their dependents and beneficiaries) on or following the applicable Transfer
Time.

(b) Notwithstanding Section 2.06, (i) the members of the Conduent Group shall
retain Liability and responsibility under and in accordance with the Conduent
Welfare Plans for all reimbursement claims (such as medical and dental claims)
for expenses incurred and for all non-reimbursement claims (such as life
insurance claims) incurred by Transferred to Xerox Employees and Delayed
Transferred to Xerox Employees (and their dependents and beneficiaries) prior to
the applicable Transfer Time and (ii) the members of the Xerox Group shall
retain Liability and responsibility under and in accordance with the Xerox
Welfare Plans for all reimbursement claims (such as medical and dental claims)
for expenses incurred and for all non-reimbursement claims (such as life
insurance claims) incurred by Transferred to Xerox Employees and Delayed
Transferred to Xerox Employees (and their dependents and beneficiaries) on or
following the applicable Transfer Time.

(c) For purposes of this Section 5.02, a benefit claim shall be deemed to be
incurred as follows: (i) health, dental, vision, employee assistance program and
prescription drug benefits (including in respect of any hospital confinement),
upon provision of such services, materials or supplies; and (ii) life,
accidental death and dismemberment and business travel accident insurance
benefits, upon the death, cessation of employment or other event giving rise to
such benefits.

 

17



--------------------------------------------------------------------------------

SECTION 5.03. Workers’ Compensation Claims. Notwithstanding Section 2.06, (a) in
the case of any workers’ compensation claim of any Transferred to Conduent
Employee or Delayed Transferred to Conduent Employee who is coverable under a
workers’ compensation plan of a member of the Xerox Group (a “Xerox Workers’
Compensation Plan”), such claim shall be covered under such Xerox Workers’
Compensation Plan if the event, injury or condition giving rise to such workers’
compensation claim (the applicable “Workers’ Compensation Event”) occurred or
occurs prior to the applicable Transfer Time, and shall be covered under a
workers’ compensation plan of a member of the Conduent Group (each, a “Conduent
Workers’ Compensation Plan”) if the applicable Workers’ Compensation Event
occurs on or after the applicable Transfer Time, and (b) in the case of any
workers’ compensation claim of any Transferred to Xerox Employee or Delayed
Transferred to Xerox Employee who is coverable under a Conduent Workers’
Compensation Plan, such claim shall be covered under such Conduent Workers’
Compensation Plan if the applicable Workers’ Compensation Event occurred prior
to the applicable Transfer Time, and shall be covered under a Xerox Workers’
Compensation Plan if the applicable Workers’ Compensation Event occurs on or
after the applicable Transfer Time. If the Workers’ Compensation Event occurs
over a period both preceding and following the applicable Transfer Time, the
claim shall be covered jointly under the Xerox Workers’ Compensation Plan and
the Conduent Workers’ Compensation Plan and shall be equitably apportioned
between them based upon the relative periods of time that the Workers’
Compensation Event transpired preceding and following the applicable Transfer
Time.

SECTION 5.04. COBRA. (a) Notwithstanding Section 2.06(a), in the event a
Transferred to Conduent Employee or Delayed Transferred to Conduent Employee
(i) was receiving, or was eligible to receive, continuation health coverage
pursuant to COBRA prior to the applicable Transfer Time, the members of the
Xerox Group and the Xerox Welfare Plans shall be responsible for all Liabilities
to such employee (or his or her eligible dependents) in respect of such
coverage, and (ii) in the event a Transferred to Conduent Employee or Delayed
Transferred to Conduent Employee becomes eligible to receive continuation health
coverage pursuant to COBRA at or after the applicable Transfer Time, the members
of the Conduent Group and the Conduent Welfare Plans shall be responsible for
all Liabilities to such employee (or his or her eligible dependents) in respect
of such coverage. Conduent shall indemnify, defend and hold harmless the members
of the Xerox Group from and against any and all Liabilities relating to, arising
out of or resulting from such coverage under COBRA provided by the members of
the Conduent Group, or the failure of the members of the Conduent Group to meet
their coverage obligations under COBRA, to individuals (including Transferred to
Xerox Employees and Delayed Transferred to Conduent Employees) who participated
in a Conduent Welfare Plan at the time the applicable COBRA qualifying event
occurred.

(b) Notwithstanding Section 2.06, in the event that a Transferred to Xerox
Employee or Delayed Transferred to Xerox Employee (i) was

 

18



--------------------------------------------------------------------------------

receiving, or was eligible to receive, continuation health coverage pursuant to
COBRA prior to the applicable Transfer Time, the members of the Conduent Group
and the Conduent Welfare Plans shall be responsible for all Liabilities to such
employee (or his or her eligible dependents) in respect of such coverage, and
(ii) in the event a Transferred to Xerox Employee or Delayed Transferred to
Xerox Employee becomes eligible to receive continuation health coverage pursuant
to COBRA at or after the applicable Transfer Time, the members of the Xerox
Group and the Xerox Welfare Plans shall be responsible for all Liabilities to
such employee (or his or her eligible dependents) in respect of such coverage.
Xerox shall indemnify, defend and hold harmless the members of the Conduent
Group from and against any and all Liabilities relating to, arising out of or
resulting from such coverage under COBRA provided by the members of the Xerox
Group, or the failure of the members of the Xerox group to meet their coverage
obligations under COBRA, to individuals (including Transferred to Conduent
Employees) who participated in a Xerox Welfare Plan at the time the applicable
COBRA qualifying event occurred.

SECTION 5.05. Health Savings and Flexible Spending Accounts. Without limiting
the generality of Sections 2.03 and 2.06, Conduent shall use reasonable best
efforts to cooperate in administering any Xerox Health Savings Accounts and
Xerox Flexible Spending Accounts in connection with the Distribution in
accordance with the terms of the applicable Xerox Benefit Plan, including by
exchanging any necessary participant records and engaging recordkeepers,
providers, insurers and other third parties. As soon as reasonably practicable
following the applicable Transfer Time, (i) a member of the Conduent Group shall
make a one-time contribution to the Conduent Health Savings Account of each
Transferred to Conduent Employee and Delayed Transferred to Conduent Employee in
an amount equal to the excess, if any, of the following, so long as such excess
exceeds $300.00, calculated on an individual-by-individual basis: (A) the
employee’s annual cost of medical premiums (net of any credits for wellness
assessment) under the applicable Conduent Welfare Plan for the 2017 plan year
(or such later plan year in which the applicable Transfer Time occurs), over
(B) the annual cost of medical premiums (net of any credits for wellness
assessment) that the employee would have incurred under the applicable Xerox
Welfare Plan for such plan year (such excess, if any, the “Conduent HSA Premium
Contribution”), and (ii) a member of the Xerox Group shall make a one-time
contribution to the Xerox Health Savings Account of each Transferred to Xerox
Employee and Delayed Transferred to Xerox Employee in an amount equal to the
excess, if any, of the following, so long as such excess exceeds $300.00,
calculated on an individual-by-individual basis: (A) the employee’s annual cost
of medical premiums (net of any credits for wellness assessment) under the
applicable Xerox Welfare Plan for the 2017 plan year (or such later plan year in
which the applicable Transfer Time occurs), over (B) the annual cost of medical
premiums (net of any credits for wellness assessment) that the employee would
have incurred under the applicable Conduent Welfare Plan for such plan year
(such excess, if any, the “Xerox HSA Premium Contribution”), in the case of each
of clauses (i) and (ii), as determined by Xerox in its sole discretion. For the
avoidance of doubt, in the event the applicable excess amount described in the
immediately preceding sentence exceeds $300.00, the entire amount shall be
included in the applicable one-time contribution, and in the event the
applicable excess amount described in the immediately preceding sentence is less
than or equal to $300.00, a one-time contribution shall not be required under
this Section 5.05.

 

19



--------------------------------------------------------------------------------

SECTION 5.06. HSA Premium Contribution Reimbursements. (a) As soon as reasonably
practicable following the contribution of one or more Conduent HSA Premium
Contributions by a member of the Conduent Group, Conduent shall provide Xerox
with one or more invoices, in each case denominated in U.S. dollars and
including reasonable substantiating documentation, that set forth the aggregate
Liabilities incurred by the members of the Conduent Group with respect to such
contributions. Within 20 business days following the receipt by Xerox of each
such invoice, Xerox shall pay Conduent an amount in cash equal to the aggregate
amounts set forth thereon. In no event shall any member of the Xerox Group be
required to reimburse any member of the Conduent Group under this Agreement for
any costs for which the Conduent Group has otherwise been reimbursed or that are
charged directly to the members of the Xerox Group in the ordinary course of
business.

(b) As soon as reasonably practicable following the contribution of one or more
Xerox HSA Premium Contributions by a member of the Xerox Group, Xerox shall
provide Conduent with one or more invoices, in each case denominated in U.S.
dollars and including reasonable substantiating documentation, that set forth
the aggregate Liabilities incurred by the members of the Xerox Group with
respect to such contributions. Within 20 business days following the receipt by
Conduent of each such invoice, Conduent shall pay Xerox an amount in cash equal
to the aggregate amounts set forth thereon. In no event shall any member of the
Conduent Group be required to reimburse any member of the Xerox Group under this
Agreement for any costs for which the Xerox Group has otherwise been reimbursed
or that are charged directly to the members of the Conduent Group in the
ordinary course of business.

SECTION 5.07. No Transfer of Assets Pertaining to Welfare Plans. Except as
otherwise expressly provided in Section 5.06, nothing in this Agreement shall
require any member of the Xerox Group or any Xerox Welfare Plan to reimburse or
transfer assets or reserves to any member of the Conduent Group or any Conduent
Welfare Plan with respect to the Xerox Welfare Plans, and nothing in this
Agreement shall require any member of the Conduent Group or any Conduent Welfare
Plan to reimburse or transfer assets or reserves to any member of the Xerox
Group or any Xerox Welfare Plan with respect to the Conduent Welfare Plans.

ARTICLE VI

Defined Benefit Pension Plans

SECTION 6.01. Xerox Defined Benefit Pension Plan. Without limiting the
generality of Section 2.06, following the Distribution, a member of the Xerox
Group shall (a) retain sponsorship of the Xerox Corporation Retirement Income
Guarantee Plan (the “RIGP”) and each other Xerox Benefit Plan that provides
qualified or nonqualified

 

20



--------------------------------------------------------------------------------

defined benefit pension benefits (collectively with the RIGP, the “Xerox DB
Pension Plans”), (b) except as otherwise expressly provided in Schedule 6.03 or
Section 6.04, retain all Assets and Liabilities arising out of or relating to
the Xerox DB Pension Plans (including, for the avoidance of doubt, those
relating to Conduent Employees, Former Conduent Employees, Transferred to
Conduent Employees and Delayed Transferred to Conduent Employees, and regardless
of when accrued, earned or vested) and (c) make payments thereunder in
accordance with the terms of such plan and applicable Law; provided that
unvested rights thereunder shall be treated in accordance with the terms of such
plan and applicable Law. Except as otherwise expressly provided in Schedule
6.03, the participants in such plans shall not accrue any benefits under such
plans in respect of service with any member of the Conduent Group after the
Distribution Date. Notwithstanding anything in Section 2.02 to the contrary,
Conduent shall not have any obligation under this Agreement to establish a
tax-qualified defined benefit pension plan after the Distribution.

SECTION 6.02. Bridge to Early Retirement. Xerox shall take all actions
reasonably necessary to provide that, in the case of each Transferred to
Conduent Employee or Delayed Transferred to Conduent Employee who as of
immediately prior to the Distribution is within one year of attaining age 55 or
30 years of vesting service under the RIGP, Xerox and the RIGP shall recognize
up to one year of age attained or service credit after the Distribution to the
extent necessary to permit such individual to attain age 55 or 30 years of
vesting service under the RIGP, as applicable, in each case subject to continued
employment with a member of the Conduent Group following the Distribution
through the date (within the one-year period following the Distribution) on
which such years of vesting service or age is obtained, as applicable.

SECTION 6.03. Miscellaneous. The Parties agree to comply with the provisions of
Schedule 6.03.

SECTION 6.04. Xerox UK Pension Plan. From and after the Distribution, the
members of the Xerox Group shall retain all Liabilities arising under or in
connection with or relating to the Xerox UK Pension Plan; provided, however,
that any debt arising under section 75 or 75A of the UK Pensions Act 1995 (or
regulations promulgated thereunder) as a result of the transactions contemplated
by this Agreement, the Separation Agreement or any Ancillary Agreement shall be
allocated to a member of the Conduent Group.

SECTION 6.05. No Distributions. The Parties hereby agree that the Spin-Off will
not trigger a payment or distribution of compensation under any Xerox DB Pension
Plan or any Conduent Benefit Plan that provides nonqualified defined benefit
pension benefits and, consequently, the payment or distribution of any
compensation to which any individual is entitled under any such Benefit Plan
shall occur upon such individual’s separation from service from the Conduent
Group or the Xerox Group, as applicable, or at such other time as provided
pursuant to the terms thereof.

SECTION 6.06. Tax Reporting. Except as otherwise expressly provided in
Schedule 6.03 or Section 6.04, Xerox and its Subsidiaries shall be solely
responsible

 

21



--------------------------------------------------------------------------------

for all obligations relating to reporting of Taxes to the appropriate Tax
Authority and remitting the amounts of any such Taxes required to be withheld
(including any Employment Taxes) to the appropriate Tax Authority in connection
with payments under the Xerox DB Pension Plans.

SECTION 6.07. No Transfer of Assets Pertaining to Pension Plans. Except as
otherwise expressly provided in Schedule 6.03, nothing in this Agreement shall
require any member of the Conduent Group to reimburse or transfer assets or
reserves to any member of the Xerox Group or any pension plan maintained by a
member of the Xerox Group with respect to any Conduent Benefit Plan that
provides defined benefit pension benefits, and nothing in this Agreement shall
require any member of the Xerox Group or any Xerox DB Pension Plan to reimburse
or to transfer assets or reserves to any member of the Conduent Group or any
Conduent Benefit Plan with respect to any Xerox DB Pension Plan.

ARTICLE VII

Defined Contribution Plans

SECTION 7.01. Conduent 401(k) Plan. Effective as of no later than the
Distribution, Conduent shall have in effect one or more defined contribution
plans that include a qualified cash or deferred arrangement within the meaning
of Section 401(k) of the Code (collectively, the “Conduent 401(k) Plan”) for the
benefit of Conduent Employees.

SECTION 7.02. 401(k) Rollover. As soon as reasonably practicable following the
applicable Transfer Time, (a) the members of the Xerox Group shall permit each
Conduent Employee to elect to rollover his or her account balance or balances
under the Xerox Savings Plan or such other defined contribution plan or plans
maintained by the members of the Xerox Group that include a qualified cash or
deferred arrangement within the meaning of Section 401(k) of the Code
(collectively, the “Xerox 401(k) Plan”), and the members of the Conduent Group
shall cause the Conduent 401(k) Plan to accept such rollover (including earnings
through the date of transfer and promissory notes evidencing all outstanding
loans) and (b) the members of the Conduent Group shall permit each Xerox
Employee to elect to rollover his or her account balance or balances under the
Conduent 401(k) Plan, and the members of the Xerox Group shall cause the Xerox
401(k) Plan to accept such rollover (including earnings through the date of
transfer and promissory notes evidencing all outstanding loans), in each case in
accordance with applicable Law and the terms of the Conduent 401(k) Plan and the
Xerox 401(k) Plan if such rollover is elected by such employee in accordance
with applicable Law and the terms of such plans. Upon completion of a transfer
of account balances as described in this Section 7.02, the members of the
Conduent Group and the Conduent 401(k) Plan shall be responsible for all
Liabilities of the members of the Xerox Group under the Xerox 401(k) Plan with
respect to any Conduent Employee whose account balance is so transferred (and
his or her respective dependents and beneficiaries), and the members of the
Xerox Group and the Xerox 401(k) Plan shall have no obligation to provide such
participants (or any of their dependents or beneficiaries) with benefits under
the Xerox

 

22



--------------------------------------------------------------------------------

401(k) Plan, and the members of the Xerox Group and the Xerox 401(k) Plan shall
be responsible for all Liabilities of the members of the Conduent Group under
the Conduent 401(k) Plan with respect to any Xerox Employee whose account
balance is so transferred (and his or her respective dependents and
beneficiaries), and the members of the Conduent Group and the Conduent 401(k)
Plan shall have no obligation to provide such participants (or any of their
dependents or beneficiaries) with benefits under the Conduent 401(k) Plan. Xerox
and Conduent shall use reasonable best efforts to cooperate to effect such
transfers, including by exchanging any necessary participant records and
engaging recordkeepers, administrators and other third parties.

SECTION 7.03. Stock Considerations. To the extent that any participant in the
Xerox 401(k) Plan, the Xerox ESOP or the Conduent 401(k) Plan, receives shares
of Conduent Common Stock in connection with the Distribution with respect to
shares of Xerox Common Stock held under the Xerox 401(k) Plan, the Xerox ESOP or
the Conduent 401(k) Plan, such shares of Conduent Common Stock shall be
deposited in the Xerox 401(k) Plan, the Xerox ESOP or the Conduent 401(k) Plan,
as applicable, subject to such limitations (including the ability to dispose of
such shares of Conduent Common Stock in accordance with the terms of the
applicable Xerox 401(k) Plan, the Xerox ESOP or the Conduent 401(k) Plan, as
applicable), or the removal of such fund, in each case, as determined by Xerox
or the applicable fiduciary of the Xerox 401(k) Plan, the Xerox ESOP or the
Conduent 401(k) Plan in its sole discretion. Following the Distribution, the
participants in the Xerox 401(k) Plan and the Xerox ESOP shall not be permitted
to acquire shares of Conduent Common Stock under the Xerox 401(k) Plan and the
Xerox ESOP, other than shares of Conduent Common Stock acquired in connection
with the Distribution as described in the immediately preceding sentence.
Without limiting the generality of Section 7.09, Xerox and Conduent shall be
solely responsible for ensuring that their respective 401(k) plans and employee
stock ownership plans are maintained in compliance with applicable Law
(including the fiduciary requirements under ERISA) with respect to holding
shares of their respective common stock and common stock of the other Party.

SECTION 7.04. Defined Contribution Plans. (a) Without limiting the generality of
Section 2.06 and except as otherwise expressly provided in Section 7.02 or in
the UK DC Plan Local Agreement, from and after the Distribution, the members of
the Conduent Group shall remain responsible for all Liabilities incurred under
the defined contribution plans maintained by the members of the Conduent Group
(collectively, the “Conduent DC Plans”), whether relating to Conduent Employees,
Former Conduent Employees, Xerox Employees or Former Xerox Employees and
regardless of when accrued, earned or vested, and shall be solely liable for all
payments required to be made thereunder to such participants. Notwithstanding
anything in Section 2.03 to the contrary, except as required to comply with
Section 409A of the Code, the members of the Conduent Group shall not have any
obligation to allow Conduent Employees, Former Conduent Employees, Delayed
Transferred to Conduent Employees, Xerox Employees, Former Xerox Employees or
Delayed Transferred to Xerox Employees to continue active participation in the
Conduent DC Plans from and after the Distribution Date.

 

23



--------------------------------------------------------------------------------

(b) Without limiting the generality of Section 2.06 and except as otherwise
expressly provided in Section 7.02 or Section 7.05(c), the members of the Xerox
Group shall remain responsible for all Liabilities incurred under the defined
contribution plans maintained by the members of the Xerox Group (collectively,
the “Xerox DC Plans”), whether relating to Conduent Employees, Former Conduent
Employees, Xerox Employees or Former Xerox Employees and regardless of when
accrued, earned or vested, and shall be solely liable for all payments required
to be made thereunder to such participants. Notwithstanding Section 2.03 to the
contrary, except as required to comply with Section 409A of the Code or as
otherwise expressly provided in the UK DC Plan Local Agreement, the members of
the Xerox Group shall not have any obligation to allow Xerox Employees, Former
Xerox Employees, Delayed Transferred to Xerox Employees, Conduent Employees,
Former Conduent Employees or Delayed Transferred to Conduent Employees to
continue active participation in the Xerox DC Plans from and after the
Distribution Date.

(c) Except as otherwise expressly provided in the UK DC Plan Local Agreement,
the members of the Conduent Group shall be solely responsible for all
obligations relating to reporting of Taxes to the appropriate Tax Authority and
remitting the amounts of any such Taxes required to be withheld (including any
Employment Taxes) to the appropriate Tax Authority in connection with payments
under the Conduent DC Plans, and the members of the Xerox Group shall be solely
responsible for all obligations relating to reporting of Taxes to the
appropriate Tax Authority and remitting the amounts of any such Taxes required
to be withheld (including any Employment Taxes) to the appropriate Tax Authority
in connection with payments under the Xerox DC Plans.

SECTION 7.05. Employer Contributions. (a) The members of the Xerox Group shall
remain responsible for making all required employer contributions to the
accounts of Transferred to Conduent Employees and Delayed Transferred to
Conduent Employees under the Xerox Savings Plan and the Xerox Supplemental
Savings Plan with respect to periods prior to the applicable Transfer Time,
including the pre-Transfer Time portion of the calendar quarter in which the
applicable Transfer Time occurs.

(b) The members of the Conduent Group shall remain responsible for making all
required employer contributions to the accounts of Transferred to Xerox
Employees and Delayed Transferred to Xerox Employees under the Conduent Savings
Plan with respect to periods prior to the applicable Transfer Time, including
the pre-Transfer Time portion of the calendar quarter in which the applicable
Transfer Time occurs.

(c) The members of the Conduent Group shall remain responsible for making all
required employer contributions to the accounts of Conduent Employees under the
UK DC Plan with respect to periods following the applicable Transfer Time, until
such time as the members of the Conduent Group shall no longer be participating
employers in the UK DC Plan.

 

24



--------------------------------------------------------------------------------

SECTION 7.06. Cooperation. Following the date of this Agreement, Xerox and
Conduent shall use reasonable best efforts to cooperate in administering the
Xerox DC Plans and the Conduent DC Plans for purposes of satisfying any
obligations relating to the participation of any Conduent Employee or Former
Conduent Employee under any Xerox DC Plan, or the participation of any Xerox
Employee or Former Xerox Employee under any Conduent DC Plan, including in each
case by exchanging any necessary participant records and engaging recordkeepers,
administrators and other third parties.

SECTION 7.07. No Distributions. The Parties hereby agree that, except as
otherwise expressly provided in Section 7.02 or in the UK DC Plan Local
Agreement, the Spin-Off will not trigger a payment or distribution of
compensation under the Conduent DC Plans or the Xerox DC Plans and,
consequently, the payment or distribution of any compensation to which any
individual is entitled under any Xerox DC Plan or Conduent DC Plan will occur
upon such individual’s separation from service from the Conduent Group or the
Xerox Group, as applicable, or at such other time as provided pursuant to the
terms of such Xerox DC Plan or Conduent DC Plan.

SECTION 7.08. No Transfer of Assets Pertaining to Defined Contribution Plans.
Except as otherwise expressly provided in the UK DC Plan Local Agreement,
nothing in this Agreement shall require any member of the Conduent Group or any
Conduent DC Plan to reimburse or to transfer assets or reserves to any member of
the Xerox Group or any Xerox DC Plan with respect to any Conduent DC Plan, and
nothing in this Agreement shall require any member of the Xerox Group or any
Xerox DC Plan to reimburse or to transfer assets or reserves to any member of
the Conduent Group or any Conduent DC Plan with respect to any Xerox DC Plan.

SECTION 7.09. Limitation of Liability. Except as otherwise expressly provided in
the UK DC Plan Local Agreement, the members of the Xerox Group shall have no
responsibility for any failure of the Conduent 401(k) Plan or any Conduent DC
Plan to be administered in accordance with its terms and applicable Law, and the
members of the Conduent Group shall have no responsibility for any failure of
the Xerox 401(k) Plan or any Xerox DC Plan to be administered in accordance with
its terms and applicable Law.

ARTICLE VIII

Nonqualified Deferred Compensation

SECTION 8.01. Xerox Nonqualified Deferred Compensation Plans. Without limiting
the generality of Section 2.06, from and after the Distribution, the members of
the Xerox Group shall remain responsible for all Liabilities incurred under the
Xerox Nonqualified Deferred Compensation Plans, whether related to Conduent
Employees (including Transferred to Conduent Employees and Delayed Transferred
to Conduent Employees), Former Conduent Employees, Xerox Employees or Former
Xerox Employees or any non-employee member of the board of directors of Xerox
(including, for the avoidance of doubt, any stock units granted to any
non-employee member of the

 

25



--------------------------------------------------------------------------------

board of directors of Xerox) and regardless of when accrued, earned or vested,
for the avoidance of doubt, and shall be solely liable for all payments required
to be made thereunder to such participants. Notwithstanding Section 2.03 or
anything in this Section 8.01 to the contrary, except as required to comply with
Section 409A of the Code, the members of the Xerox Group shall not have any
obligation to allow any participant, including any Xerox Employee, Former Xerox
Employee or Delayed Transferred to Xerox Employee, to accrue additional benefits
under the Xerox Nonqualified Deferred Compensation Plans from and after the
Distribution Date.

SECTION 8.02. Conduent Nonqualified Deferred Compensation Plans. Without
limiting the generality of Section 2.06, from and after the Distribution, the
members of the Conduent Group shall remain responsible for all Liabilities
incurred under the Conduent Nonqualified Deferred Compensation Plan, whether
related to Conduent Employees, Former Conduent Employees, Xerox Employees
(including Transferred to Xerox Employees and Delayed Transferred to Xerox
Employees) or Former Xerox Employees and regardless of when accrued, earned or
vested, and shall be solely liable for all payments required to be made
thereunder to such participants. Notwithstanding Section 2.03 or anything in
this Section 8.02 to the contrary, except as required to comply with
Section 409A of the Code, the members of the Conduent Group shall not have any
obligation to allow any participant, including any Conduent Employee, Former
Conduent Employee or Delayed Transferred to Conduent Employee, to accrue
additional benefits under the Conduent Nonqualified Deferred Compensation Plans
from and after the Distribution Date.

SECTION 8.03. Cooperation. Following the date of this Agreement, Xerox and
Conduent shall use reasonable best efforts to cooperate in administering the
Xerox Nonqualified Deferred Compensation Plans and the Conduent Nonqualified
Deferred Compensation Plans for purposes of satisfying any obligations relating
to the participation of any Conduent Employee or Former Conduent Employee under
any Xerox Nonqualified Deferred Compensation Plans, or the participation of any
Xerox Employee or Former Xerox Employee under any Conduent Nonqualified Deferred
Compensation Plans, including in each case by exchanging any necessary
participant records and engaging recordkeepers, administrators and other third
parties.

SECTION 8.04. No Distributions. The Parties hereby agree that the Spin-Off will
not trigger a payment or distribution of compensation under the Xerox
Nonqualified Deferred Compensation Plans or any Conduent Nonqualified Deferred
Compensation Plan and, consequently, the payment or distribution of any
compensation to which any individual is entitled under the Xerox Nonqualified
Deferred Compensation Plans or any Conduent Nonqualified Deferred Compensation
Plan will occur upon such individual’s separation from service from the Conduent
Group or the Xerox Group, as applicable, or at such other time as provided
pursuant to the terms of the Xerox Nonqualified Deferred Compensation Plans or
such Conduent Nonqualified Deferred Compensation Plan.

SECTION 8.05. No Transfer of Assets Pertaining to Nonqualified Deferred
Compensation Plans. Nothing in this Agreement shall require any member of

 

26



--------------------------------------------------------------------------------

the Conduent Group or any Conduent Nonqualified Deferred Compensation Plan to
reimburse or to transfer assets or reserves to any member of the Xerox Group or
the Xerox Nonqualified Deferred Compensation Plans with respect to such Conduent
Nonqualified Deferred Compensation Plan, and nothing in this Agreement shall
require any member of the Xerox Group or the Xerox Nonqualified Deferred
Compensation Plans to reimburse or to transfer assets or reserves to any member
of the Conduent Group or any Conduent Nonqualified Deferred Compensation Plan
with respect to the Xerox Nonqualified Deferred Compensation Plans.

SECTION 8.06. Limitation of Liability. The members of the Xerox Group shall have
no responsibility for any failure of any Conduent Nonqualified Deferred
Compensation Plan to be administered in accordance with its terms and applicable
Law, and the members of the Conduent Group shall have no responsibility for any
failure of the Xerox Nonqualified Deferred Compensation Plans to be administered
in accordance with their terms and applicable Law.

ARTICLE IX

Xerox Equity Compensation Awards

SECTION 9.01. Adoption of the Conduent Equity Incentive Plan. Effective as of no
later than immediately prior to the Distribution, Conduent shall establish or
cause to be established one or more equity-based incentive compensation plans
for purposes of awarding certain Conduent non-employee directors, officers and
employees equity-based incentive compensation on the terms and conditions set
forth therein.

SECTION 9.02. Treatment of Outstanding Awards. The Parties shall use reasonable
best efforts to take all actions necessary or appropriate so that the Xerox
Equity Awards held by Conduent Employees and Former Conduent Employees shall be
treated as follows, in lieu of receipt of any shares of Conduent Common Stock
with respect to such Xerox Equity Awards in connection with the Distribution;
provided that the provisions of this Section 9.02 shall be effected in a manner
that complies with applicable Law:

(a) Stock Options. Effective as of immediately prior to the Distribution, each
Xerox Option held by a Conduent Employee or Former Conduent Employee that is
outstanding and unexercised as of immediately prior to the Distribution, whether
vested or unvested, shall be assumed by Conduent and converted entirely into an
option to purchase shares of Conduent Common Stock (each, as so converted, a
“Conduent Option”) and, except as otherwise expressly provided in this
Section 9.02(a), shall be subject to substantially similar terms and conditions
after the Distribution as were applicable to such Xerox Option immediately prior
to the Distribution; provided, however, that from and after the Distribution:

(i) the per share exercise price of each such Conduent Option shall be equal to
the quotient obtained by dividing (1) the per share exercise price of the
corresponding Xerox Option as of immediately prior to the Distribution by
(2) the Conduent Equity Award Conversion Ratio, rounded up to the nearest whole
cent; and

 

27



--------------------------------------------------------------------------------

(ii) the number of shares of Conduent Common Stock subject to each such Conduent
Option shall be equal to the product obtained by multiplying (1) the number of
shares of Xerox Common Stock subject to the corresponding Xerox Option as of
immediately prior to the Distribution by (2) the Conduent Equity Award
Conversion Ratio, with any fractional share rounded down to the nearest whole
share.

The adjustments provided in this Section 9.02(a) with respect to Xerox Options
are intended to be effected in a manner that is consistent with Sections 424(a)
and 409A of the Code.

(b) Xerox RSUs. Effective as of immediately prior to the Distribution, each
Xerox RSU held by a Conduent Employee or Former Conduent Employee that is
outstanding as of immediately prior to the Distribution, whether vested or
unvested, shall be assumed and converted entirely into a restricted stock unit
relating to Conduent Common Stock (each, as so converted, a “Conduent RSU”) and,
except as otherwise expressly provided in this Section 9.02(b), shall be subject
to substantially similar terms and conditions (including any terms and
conditions relating to accrued cash dividends) after the Distribution as were
applicable to such Xerox RSU immediately prior to the Distribution; provided,
however, that from and after the Distribution the number of shares of Conduent
Common Stock subject to each such Conduent RSU shall be equal to the product
obtained by multiplying (i) the number of shares of Xerox Common Stock subject
to the corresponding Xerox RSU as of immediately prior to the Distribution by
(ii) the Conduent Equity Award Conversion Ratio, with any fractional share
rounded to the nearest whole share.

(c) Xerox Performance Shares. Effective as of immediately prior to the
Distribution, each Xerox Performance Share held by a Conduent Employee or Former
Conduent Employee that is outstanding as of immediately prior to the
Distribution, whether vested or unvested, shall be assumed and converted
entirely into a Conduent RSU and, except as otherwise expressly provided in this
Section 9.02(c), shall be subject to the substantially similar terms and
conditions (including any terms and conditions relating to accrued cash
dividends) after the Distribution as were applicable to such Xerox Performance
Share immediately prior to the Distribution; provided, however, that from and
after the Distribution

(i) the number of shares of Conduent Common Stock subject to each such Conduent
RSU shall be equal to the product obtained by multiplying (A) the

 

28



--------------------------------------------------------------------------------

number of shares subject to the corresponding Xerox Performance Share as of
immediately prior to the Distribution, determined based on the applicable
Specified Performance Factor, by (B) the Conduent Equity Award Conversion Ratio,
with any fractional share rounded to the nearest whole share; and

(ii) such Conduent RSUs shall be subject to the same time-based vesting
conditions as applicable to the corresponding Xerox Performance Shares as of
immediately prior to the Distribution, but they shall not be subject to any
performance-based vesting conditions (other than to the extent taken into
account in calculating the applicable Specified Performance Factor).

SECTION 9.03. Employer Tax Obligations; Tax Deductions. Xerox and Conduent
hereby acknowledge and agree that, notwithstanding any provision of this
Article IX to the contrary, the members of the Conduent Group shall be solely
responsible for all obligations relating to reporting of Taxes to the
appropriate Tax Authority and withholding and remitting the amounts of any such
Taxes required to be withheld (including any Employment Taxes) to the
appropriate Tax Authority in connection with any Conduent Options and Conduent
RSUs, and Xerox shall not have any responsibility or Liability with respect
thereto. The rights and obligations of the Parties with respect to Tax
deductions relating to the Equity Awards shall be governed by Section 10.03.

SECTION 9.04. Compliance with Applicable Law. The Parties shall take such
additional or alternative actions as are deemed necessary or advisable by Xerox
in its sole discretion in order to effectuate the foregoing provisions of this
Article IX in compliance with securities Laws and other legal requirements
associated with equity compensation awards or in order to avoid adverse legal,
accounting or tax consequences for the members of the Xerox Group, the members
of the Conduent Group or any award holders.

SECTION 9.05. Equity Award Administration. Without limiting the generality of
Section 10.01, following the date of this Agreement, the Parties shall, and
shall cause their respective Subsidiaries to share such information as is
necessary to (a) administer equity awards pursuant to this Article IX ,
(b) provide any required information to holders of such equity awards and
(c) timely make any governmental filings with respect thereto. Such information
shall be made available to the other Party within 10 business days following
such Party’s request for the applicable information; provided however, if such
information (including the Specified Performance Factor) is needed for purposes
of timely making any governmental filing, such information shall be provided no
later than one business day prior to the deadline for making such filing.

ARTICLE X

Cooperation; Production of Witnesses; Compensation Deductions

SECTION 10.01. Cooperation. Following the date of this Agreement, the Parties
shall, and shall cause their respective Subsidiaries to, use reasonable best
efforts

 

29



--------------------------------------------------------------------------------

to cooperate with respect to any employee compensation or benefits matters that
either Party reasonably determines require the cooperation of the other Party in
order to accomplish the objectives of this Agreement, including by exchanging
any necessary participant records and engaging recordkeepers, providers,
insurers and other third parties. Without limiting the generality of the
preceding sentence, (a) Xerox and Conduent shall cooperate in connection with
any audits of any Benefit Plan with respect to which such Party may have
Information and (b) Xerox and Conduent shall cooperate in connection with any
audits of their respective payroll services (whether by a Governmental Authority
in the U.S. or otherwise) in connection with the services provided by one Party
to the other Party. With respect to each Benefit Plan, the obligations of the
members of the Xerox Group and the members of the Conduent Group to cooperate
pursuant to this Section 10.01 or any other provision of this Agreement shall
remain in effect until the later of (i) the date all audits of such Benefit Plan
with respect to which a Party may have Information have been completed, (ii) the
date the applicable statute of limitations with respect to such audits has
expired and (iii) the date each Party discharges all obligations to the other
Party’s employees and former employees and their respective beneficiaries and
dependents under its Benefit Plans.

SECTION 10.02. Production of Witnesses; Records. Without limiting the foregoing,
Section 7.07 of the Separation Agreement is hereby incorporated into this
Agreement mutatis mutandis.

SECTION 10.03. Compensation Deductions. Any U.S. Federal, state and local income
Tax deduction arising as a result of (i) the exercise, vesting or settlement of
any Conduent Options or Conduent RSUs and (ii) the payment of annual bonuses
pursuant to Section 3.01 shall, in each case, be claimed (if and when permitted
by applicable Law) by the Party (or one of its Subsidiaries) that employs the
individual with respect to whom such compensation deduction arises at the time
that it arises or, if such individual is not then employed by any Party or a
Subsidiary of a Party, by the Party that most recently employed such individual;
provided that the Parties shall reasonably cooperate so that the Tax Benefit of
any deductions claimed by a member of the Conduent Group shall be transferred to
a member of the Xerox Group in the case of the Xerox Reimbursement Bonuses and
Conduent HSA Premium Payments, and the Tax Benefit of any deductions claimed by
a member of the Xerox Group shall be transferred to a member of the Conduent
Group in the case of the Conduent Reimbursement Bonuses and Xerox HSA Premium
Payments. If a deduction claimed by a Party (the “Employing Party”) pursuant to
the preceding sentence is disallowed pursuant to a Final Determination and is
not able to be claimed by the Employing Party in any other taxable period, the
other Party (or one of its Subsidiaries) will amend its applicable Tax Return to
claim such deduction to the extent it is more likely than not deductible by such
other Party and such other Party shall pay to the Employing Party an amount
equal to the Tax Benefit received by the other Party (or one of its
Subsidiaries) as a result of such deduction (determined by multiplying the total
amount of the deduction by such other Party’s tax rate used for financial
accounting purposes for the applicable tax period (the “Tax Rate”)). To the
extent the other Party’s deduction is subsequently disallowed pursuant to a
Final Determination, the Employing Party shall pay to the other Party an amount
equal to the lesser of (i) the amount previously paid by the other Party to the

 

30



--------------------------------------------------------------------------------

Employing Party pursuant to this Section 10.03 and (ii) the amount of the
deduction that was disallowed multiplied by the Tax Rate. Any amount required to
be transferred by a Party in respect of any Tax Benefit pursuant to this
Section 10.03 shall be reduced for any Taxes and reasonable out-of-pocket
expenses incurred by such Party in connection with the receipt of such Tax
Benefit.

ARTICLE XI

Termination

SECTION 11.01. Termination. This Agreement may be terminated by Xerox at any
time, in its sole discretion, prior to the Distribution; provided, however, that
this Agreement shall automatically terminate upon the termination of the
Separation Agreement in accordance with its terms.

SECTION 11.02. Effect of Termination. In the event of any termination of this
Agreement prior to the Distribution, neither Party (nor any member of their
Group or any of their respective directors or officers) shall have any Liability
or further obligation to the other Party or any member of its Group under this
Agreement.

ARTICLE XII

Indemnification

SECTION 12.01. Incorporation of Indemnification Provisions of Separation
Agreement. In addition to the specific indemnification provisions in this
Agreement, Sections 6.02 through 6.09 of the Separation Agreement are hereby
incorporated into this Agreement mutatis mutandis.

ARTICLE XIII

Further Assurances and Additional Covenants

SECTION 13.01. Further Assurances. Article IX of the Separation Agreement is
hereby incorporated into this Agreement mutatis mutandis.

ARTICLE XIV

Miscellaneous

SECTION 14.01. Data Privacy. The Parties agree that any applicable data privacy
and data protection law obligations and any other obligations of the Conduent
Group and the Xerox Group to maintain the confidentiality of any employee
Information in accordance with applicable law shall govern the disclosure of
employee Information among the Parties under this Agreement. Xerox and Conduent
shall ensure that they each have in place appropriate technical and
organizational security measures to

 

31



--------------------------------------------------------------------------------

protect the personal data of the Conduent Employees and Former Conduent
Employees. Conduent shall be responsible for ensuring that it has in place
appropriate technical and organizational security measures to protect the
personal data of its Service Providers. Additionally, each Party shall sign such
documentation as may be required to comply with applicable data privacy laws.

SECTION 14.02. Section 409A. Xerox and Conduent shall cooperate in good faith so
that the transactions contemplated by this Agreement, the Separation Agreement
or any of the Ancillary Agreements will not result in adverse tax consequences
under Section 409A of the Code to any Conduent Employee, Former Conduent
Employee, Xerox Employee or Former Xerox Employee (or any of their respective
beneficiaries), in respect of their respective benefits under any Benefit Plan.

SECTION 14.03. Confidentiality. Section 7.09 of the Separation Agreement is
hereby incorporated into this Agreement mutatis mutandis.

SECTION 14.04. Counterparts; Entire Agreement; Corporate Power. Section 11.01 of
the Separation Agreement is hereby incorporated into this Agreement mutatis
mutandis.

SECTION 14.05. Governing Law; Jurisdiction. Section 11.02 of the Separation
Agreement is hereby incorporated into this Agreement mutatis mutandis.

SECTION 14.06. Assignability. Section 11.03 of the Separation Agreement is
hereby incorporated into this Agreement mutatis mutandis.

SECTION 14.07. No Third-Party Beneficiaries. Except for the indemnification
rights under this Agreement of any Xerox Indemnitee or Conduent Indemnitee in
their respective capacities as such, (a) the provisions of this Agreement are
solely for the benefit of the Parties, (b) no current or former director,
officer, employee or Service Provider of any member of the Xerox Group or any
member of the Conduent Group or any other individual associated therewith
(including any beneficiary or dependent thereof), or any trustee of any Benefit
Plan of a Party or their respective Subsidiaries shall be regarded for any
purpose as a third-party beneficiary of this Agreement and (c) no provision of
this Agreement shall create such rights in any such persons in respect of any
benefits that may be provided, directly or indirectly, under any Xerox Benefit
Plan or any Conduent Benefit Plan. Furthermore, no provision of this Agreement
shall constitute a limitation on the rights to amend, modify or terminate any
Xerox Benefit Plan or any Conduent Benefit Plan and nothing herein shall be
construed as an amendment to any such Benefit Plan. No provision of this
Agreement shall require any member of the Xerox Group or any member of the
Conduent Group to continue the employment of any employee or the services of any
Service Provider of any member of either Group for any specific period of time
following the Distribution.

SECTION 14.08. Employment Tax Reporting Responsibility. To the extent
applicable, the Parties hereby agree to follow the standard procedure for U.S.
Employment Tax withholding as provided in Section 4 of Rev. Proc. 2004-53,
2004-2 C.B. 320.

 

32



--------------------------------------------------------------------------------

SECTION 14.09. Notices. All notices or other communications under this Agreement
shall be in writing and shall be deemed to be duly given when (a) delivered in
person, (b) on the date received, if sent by a nationally recognized delivery or
courier service or (c) upon the earlier of confirmed receipt or the fifth
business day following the date of mailing if sent by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to Xerox, to:

Xerox Corporation

P.O. Box 4505, 45 Glover Avenue

Norwalk, CT 06850

Attn: General Counsel

Facsimile: 203-849-5152

with a copy to:

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, NY 10019

Attn:    Robert I. Townsend III

            Eric L. Schiele

            O. Keith Hallam III

email: rtownsend@cravath.com

            eschiele@cravath.com

            khallam@cravath.com

Facsimile: 212-474-3700

If to Conduent, to:

Conduent Incorporated

233 Mount Airy Road, Suite 100

Basking Ridge, New Jersey Attn: General Counsel

with a copy to:

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, NY 10019

Attn: Robert I. Townsend III

 

33



--------------------------------------------------------------------------------

            Eric L. Schiele

            O. Keith Hallam III

email: rtownsend@cravath.com

            eschiele@cravath.com

            khallam@cravath.com

Facsimile: 212-474-3700

Either Party may, by notice to the other Party, change the address to which such
notices are to be given.

SECTION 14.10. Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to either Party. Upon any such determination, any such
provision, to the extent determined to be invalid, void or unenforceable, shall
be deemed replaced by a provision that such court determines is valid and
enforceable and that comes closest to expressing the intention of the invalid,
void or unenforceable provision.

SECTION 14.11. Headings. The article, section and paragraph headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement.

SECTION 14.12. Survival of Covenants. Except as expressly set forth in this
Agreement, the covenants in this Agreement and the Liabilities for the breach of
any obligations in this Agreement shall survive the Spin-Off and shall remain in
full force and effect.

SECTION 14.13. Waivers of Default. No failure or delay of any Party (or the
applicable member of its Group) in exercising any right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such right or power, or any course of conduct, preclude any
other or further exercise thereof or the exercise of any other right or power.
Waiver by any Party of any default by the other Party of any provision of this
Agreement shall not be deemed a waiver by the waiving Party of any subsequent or
other default.

SECTION 14.14. Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the affected Party shall have the right to specific performance and
injunctive or other equitable relief of its rights under this Agreement, in
addition to any and all other rights and remedies at Law or in equity, and all
such rights and remedies shall be cumulative. The other Party shall not oppose
the granting of such relief on the basis that money damages are an adequate
remedy. The Parties agree that the remedies at Law for

 

34



--------------------------------------------------------------------------------

any breach or threatened breach hereof, including monetary damages, are
inadequate compensation for any loss and that any defense in any action for
specific performance that a remedy at Law would be adequate is waived. Any
requirements for the securing or posting of any bond with such remedy are
waived.

SECTION 14.15. Amendments. No provisions of this Agreement shall be deemed
waived, amended, supplemented or modified by any Party, unless such waiver,
amendment, supplement or modification is in writing and signed by the authorized
representative of each Party.

SECTION 14.16. Interpretation. Words in the singular shall be held to include
the plural and vice versa and words of one gender shall be held to include the
other gender as the context requires. The terms “hereof”, “herein”, “herewith”
and words of similar import, unless otherwise stated, shall be construed to
refer to this Agreement as a whole (including all of the schedules hereto) and
not to any particular provision of this Agreement. Article, Section or Schedule
references are to the articles, sections and schedules of or to this Agreement
unless otherwise specified. Any definition of or reference to any agreement,
instrument or other document herein (including any reference herein to this
Agreement) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
from time to time (subject to any restrictions on such amendments, supplements
or modifications set forth herein). The word “including” and words of similar
import when used in this Agreement shall mean “including, without limitation,”
unless the context otherwise requires or unless otherwise specified. The word
“or” shall not be exclusive.

[Remainder of Page Intentionally Left Blank]

 

35



--------------------------------------------------------------------------------

SCHEDULE 2.08

[Certain Individual Agreements]

IN WITNESS WHEREOF, the Parties have caused this Employee Matters Agreement to
be executed by their duly authorized representatives.

 

XEROX CORPORATION, By:   /s/  Darrell Ford   Name:   Darrell Ford  

Title:     Senior Vice President and

             Chief Human Resources Officer

CONDUENT INCORPORATED, By:   /s/  Brian Webb-Walsh   Name:   Brian Webb-Walsh  
Title:     Chief Financial Officer